DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/01/2022, 06/08/2021, 05/24/2021, 04/01/2021 and 02/22/2021 have been placed in the record and considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND APPARATUS FOR TRANSMITTING/RECEIVING CHANNEL STATE INFORMATION (CSI) ON NON-OVERLAPPING PHYSICAL UPLINK CHANNEL (PUCCH) RESOURCES

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of Yang et al. (US Patent No. 10,925,077 B2 hereinafter “Yang”) in view of Nokia, “Remaining details for CSI reporting on PUCCH,” 3GPP TSG RAN WG1 Meeting AH 1801 (R1-1800744), Vancouver, Canada, January 22nd – 26th, 2018, pp. 1-5 (hereinafter “Nokia”).  
Regarding claim 2 of the instant application, claim 1 of Yang recites a method of transmitting control information by a communication device in a wireless communication system, the method comprising: determining a first channel state information (CSI) report with a first highest priority among a plurality of CSI reports, wherein the plurality of CSI reports corresponds to a plurality of non-overlapped Physical Uplink Control Channel (PUCCH) resources in a same time interval, wherein the first CSI report corresponds to a first PUCCH resource among the plurality of non- overlapped PUCCH resources; determining a second CSI report with a second highest priority among the plurality of CSI reports, based on which format the first PUCCH resource having, wherein the second CSI report corresponds to a second PUCCH resource among the plurality of non-overlapped PUCCH resources; and transmitting the first CSI report and the second CSI report using the first PUCCH resource and the second PUCCH resource, respectively, wherein, based on (i) the first PUCCH resource having a first format, and (ii) one or more remaining PUCCH resources, other than the first PUCCH resource among the plurality of non- overlapped PUCCH resources, having a second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to the one or more remaining PUCCH resources having the second format, wherein the first PUCCH resource of the first format has at least a first number of symbols, the second PUCCH resource of the second format has at most a second number of symbols, and the first number is greater than the second number.
Yang does not teach “wherein, based on the first PUCCH resource having the second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to all remaining PUCCH resources, other than the first PUCCH resource.”
In analogous art, Nokia teaches wherein, based on the first PUCCH resource having the second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to all remaining PUCCH resources, other than the first PUCCH resource. See page 4 which teaches that when the first PUCCH resource for transmitting the first CSI in the slot is a short PUCCH (i.e. second format), the second CSI report with a highest priority among the remaining CSI reports can be transmitted on a short PUCCH or a long PUCCH (i.e. all remaining PUCCH resources other than the first PUCCH resource that is used to transmit the CSI report with the first highest priority.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to implement the teaching of Nokia.  One would have been motivated to do so in order for a UE to transmit multiple periodic CSI reports on different PUCCH formats in the same time interval, thereby maximizing system resources while reducing latency.  (Nokia, page 1, 2. CSI reporting on PUCCH and priorities)
Independent claim 2 set forth in detail above is representative of independent claims 5, 8 and 11 and are rejected under §101 in view of independent claims 4, 7 and 10 of Yang for the same rationale set forth above.  (See table below.) 
Dependent claims 3-4, 6-7, 9-10 and 12-13 of the instant application are rejected over claims 2-3, 5-6, 8-9 and 11-12 of Yang.  (See table below.)

Instant Application
Yang 
2. A method of transmitting control information by a communication device in a wireless communication system, the method comprising: 


determining a first channel state information (CSI) report with a highest priority among a plurality of CSI reports, wherein the plurality of CSI reports corresponds to a plurality of non-overlapped Physical Uplink Control Channel (PUCCH) resources in a same time interval, wherein the first CSI report corresponds to a first PUCCH resource among the plurality of non-overlapped PUCCH resources; 

determining a second CSI report with second highest priority among the plurality of CSI reports, based on which format the first PUCCH resource having, wherein the second CSI report corresponds to a second PUCCH resource among the plurality of non-overlapped PUCCH resources; and 

transmitting the first CSI report and the second CSI report using the first PUCCH resource and the second PUCCH resource, respectively, 

wherein based on (i) the first PUCCH resource having a first format, and (ii) one or more remaining PUCCH resources, other than the first PUCCH resource among the plurality of non- overlapped PUCCH resources, having a second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to the one or more remaining PUCCH resources having the second format,


wherein, based on the first PUCCH resource having the second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to all remaining PUCCH resources, other than the first PUCCH resource, and

wherein the first PUCCH resource of the first format has at least a first number of symbols, the second PUCCH resource of the second format has at most a second number of symbols, and the first number is greater than the second number.


1. A method of transmitting control information by a communication device in a wireless communication system, the method comprising: 



determining a first channel state information (CSI) report with a highest priority among a plurality of CSI reports, wherein the plurality of CSI reports corresponds to a plurality of non-overlapped Physical Uplink Control Channel (PUCCH) resources in a same time interval, wherein the first CSI report corresponds to a first PUCCH resource among the plurality of non-overlapped PUCCH resources; 
 

based on (i) the first PUCCH resource having a first format, and (ii) one or more remaining PUCCH resources, other than the first PUCCH resource among the plurality of non-overlapped PUCCH resources, having a second format:

determining a second CSI report with a highest priority among CSI reports corresponding to the one or more remaining PUCCH resources having the second format, wherein the second CSI report corresponds to a second PUCCH resource among the plurality of non-overlapped PUCCH resources, and

transmitting the first CSI report and the second CSI report using the first PUCCH resource and the second PUCCH resource, respectively; and










based on (i) the first PUCCH resource having a first format, and (ii) all remaining PUCCH resources, other than the first PUCCH resource, not having the second format: transmitting only the first CSI report using the first PUCCH resource,


wherein the first PUCCH resource of the first format has at least a first number of symbols, the second PUCCH resource of the second format has at most a second number of symbols, and the first number is greater than the second number.


3. The method according to claim 2, wherein the first PUCCH resource of the first format has at least four symbols, and wherein the second PUCCH resource of the second format has one or two symbols.
2. The method according to claim 1, wherein the first PUCCH resource of the first format has at least four symbols, and wherein the second PUCCH resource of the second format has one or two symbols.
4. The method according to claim 2, wherein the communication device includes a device configured to operate in a self-driving vehicle.
3. The method according to claim 1, wherein the communication device includes a device configured to operate in a self-driving vehicle.
5.  A communication device configured to operate in a wireless communication system, the communication device comprising:

at least one processor; and 

at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:

determining a first channel state information (CSI) report with a highest priority among a plurality of CSI reports, wherein the plurality of CSI reports corresponds to a plurality of non-overlapped Physical Uplink Control Channel (PUCCH) resources in a same time interval, wherein the first CSI report corresponds to a first PUCCH resource among the plurality of non-overlapped PUCCH resources; 

determining a second CSI report with second highest priority among the plurality of CSI reports, based on which format the first PUCCH resource having, wherein the second CSI report corresponds to a second PUCCH resource among the plurality of non-overlapped PUCCH resources; and 

transmitting the first CSI report and the second CSI report using the first PUCCH resource and the second PUCCH resource, respectively, 

wherein based on (i) the first PUCCH resource having a first format, and (ii) one or more remaining PUCCH resources, other than the first PUCCH resource among the plurality of non- overlapped PUCCH resources, having a second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to the one or more remaining PUCCH resources having the second format,

wherein, based on the first PUCCH resource having the second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to all remaining PUCCH resources, other than the first PUCCH resource, and

wherein the first PUCCH resource of the first format has at least a first number of symbols, the second PUCCH resource of the second format has at most a second number of symbols, and the first number is greater than the second number.

4. A communication device configured to operate in a wireless communication system, the communication device comprising:

at least one processor; and

at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:

determining a first channel state information (CSI) report with a highest priority among a plurality of CSI reports, wherein the plurality of CSI reports corresponds to a plurality of non-overlapped Physical Uplink Control Channel (PUCCH) resources in a same time interval, wherein the first CSI report corresponds to a first PUCCH resource among the plurality of non-overlapped PUCCH resources; 
 

based on (i) the first PUCCH resource having a first format, and (ii) one or more remaining PUCCH resources, other than the first PUCCH resource among the plurality of non-overlapped PUCCH resources, having a second format:

determining a second CSI report with a highest priority among CSI reports corresponding to the one or more remaining PUCCH resources having the second format, wherein the second CSI report corresponds to a second PUCCH resource among the plurality of non-overlapped PUCCH resources, and

transmitting the first CSI report and the second CSI report using the first PUCCH resource and the second PUCCH resource, respectively; and








based on (i) the first PUCCH resource having a first format, and (ii) all remaining PUCCH resources, other than the first PUCCH resource, not having the second format: transmitting only the first CSI report using the first PUCCH resource,



wherein the first PUCCH resource of the first format has at least a first number of symbols, the second PUCCH resource of the second format has at most a second number of symbols, and the first number is greater than the second number.

6. The method according to claim 2, wherein the first PUCCH resource of the first format has at least four symbols, and wherein the second PUCCH resource of the second format has one or two symbols.
5. The method according to claim 1, wherein the first PUCCH resource of the first format has at least four symbols, and wherein the second PUCCH resource of the second format has one or two symbols.
7. The method according to claim 2, wherein the communication device includes a device configured to operate in a self-driving vehicle.
6. The method according to claim 1, wherein the communication device includes a device configured to operate in a self-driving vehicle.
8. A method of receiving control information by a communication device in a wireless communication system, the method comprising: 


determining a first channel state information (CSI) report with a highest priority among a plurality of CSI reports, wherein the plurality of CSI reports corresponds to a plurality of non-overlapped Physical Uplink Control Channel (PUCCH) resources in a same time interval, wherein the first CSI report corresponds to a first PUCCH resource among the plurality of non-overlapped PUCCH resources; 

determining a second CSI report with second highest priority among the plurality of CSI reports, based on which format the first PUCCH resource having, wherein the second CSI report corresponds to a second PUCCH resource among the plurality of non-overlapped PUCCH resources; and 

receiving the first CSI report and the second CSI report using the first PUCCH resource and the second PUCCH resource, respectively, 

wherein based on (i) the first PUCCH resource having a first format, and (ii) one or more remaining PUCCH resources, other than the first PUCCH resource among the plurality of non- overlapped PUCCH resources, having a second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to the one or more remaining PUCCH resources having the second format,

wherein, based on the first PUCCH resource having the second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to all remaining PUCCH resources, other than the first PUCCH resource, and

wherein the first PUCCH resource of the first format has at least a first number of symbols, the second PUCCH resource of the second format has at most a second number of symbols, and the first number is greater than the second number.

7. A method of receiving control information by a communication device in a wireless communication system, the method comprising: 



determining a first channel state information (CSI) report with a highest priority among a plurality of CSI reports, wherein the plurality of CSI reports corresponds to a plurality of non-overlapped Physical Uplink Control Channel (PUCCH) resources in a same time interval, wherein the first CSI report corresponds to a first PUCCH resource among the plurality of non-overlapped PUCCH resources; 
 

based on (i) the first PUCCH resource having a first format, and (ii) one or more remaining PUCCH resources, other than the first PUCCH resource among the plurality of non-overlapped PUCCH resources, having a second format:

determining a second CSI report with a highest priority among CSI reports corresponding to the one or more remaining PUCCH resources having the second format, wherein the second CSI report corresponds to a second PUCCH resource among the plurality of non-overlapped PUCCH resources, and

receiving the first CSI report and the second CSI report using the first PUCCH resource and the second PUCCH resource, respectively; and









based on (i) the first PUCCH resource having a first format, and (ii) all remaining PUCCH resources, other than the first PUCCH resource, not having the second format: transmitting only the first CSI report using the first PUCCH resource,


wherein the first PUCCH resource of the first format has at least a first number of symbols, the second PUCCH resource of the second format has at most a second number of symbols, and the first number is greater than the second number.

9. The method according to claim 2, wherein the first PUCCH resource of the first format has at least four symbols, and wherein the second PUCCH resource of the second format has one or two symbols.
8. The method according to claim 1, wherein the first PUCCH resource of the first format has at least four symbols, and wherein the second PUCCH resource of the second format has one or two symbols.
10. The method according to claim 2, wherein the communication device includes a device configured to operate in a self-driving vehicle.
9. The method according to claim 1, wherein the communication device includes a device configured to operate in a self-driving vehicle.
11.  A communication device configured to operate in a wireless communication system, the communication device comprising:

at least one processor; and 

at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:

determining a first channel state information (CSI) report with a highest priority among a plurality of CSI reports, wherein the plurality of CSI reports corresponds to a plurality of non-overlapped Physical Uplink Control Channel (PUCCH) resources in a same time interval, wherein the first CSI report corresponds to a first PUCCH resource among the plurality of non-overlapped PUCCH resources; 

determining a second CSI report with second highest priority among the plurality of CSI reports, based on which format the first PUCCH resource having, wherein the second CSI report corresponds to a second PUCCH resource among the plurality of non-overlapped PUCCH resources; and 

receiving the first CSI report and the second CSI report using the first PUCCH resource and the second PUCCH resource, respectively, 

wherein based on (i) the first PUCCH resource having a first format, and (ii) one or more remaining PUCCH resources, other than the first PUCCH resource among the plurality of non- overlapped PUCCH resources, having a second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to the one or more remaining PUCCH resources having the second format,

wherein, based on the first PUCCH resource having the second format: the second CSI report is determined as a CSI report with a highest priority among CSI reports corresponding to all remaining PUCCH resources, other than the first PUCCH resource, and

wherein the first PUCCH resource of the first format has at least a first number of symbols, the second PUCCH resource of the second format has at most a second number of symbols, and the first number is greater than the second number.

10. A communication device configured to operate in a wireless communication system, the communication device comprising:

at least one processor; and

at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:

determining a first channel state information (CSI) report with a highest priority among a plurality of CSI reports, wherein the plurality of CSI reports corresponds to a plurality of non-overlapped Physical Uplink Control Channel (PUCCH) resources in a same time interval, wherein the first CSI report corresponds to a first PUCCH resource among the plurality of non-overlapped PUCCH resources; 
 

based on (i) the first PUCCH resource having a first format, and (ii) one or more remaining PUCCH resources, other than the first PUCCH resource among the plurality of non-overlapped PUCCH resources, having a second format:

determining a second CSI report with a highest priority among CSI reports corresponding to the one or more remaining PUCCH resources having the second format, wherein the second CSI report corresponds to a second PUCCH resource among the plurality of non-overlapped PUCCH resources, and

receiving the first CSI report and the second CSI report using the first PUCCH resource and the second PUCCH resource, respectively; and








based on (i) the first PUCCH resource having a first format, and (ii) all remaining PUCCH resources, other than the first PUCCH resource, not having the second format: transmitting only the first CSI report using the first PUCCH resource,



wherein the first PUCCH resource of the first format has at least a first number of symbols, the second PUCCH resource of the second format has at most a second number of symbols, and the first number is greater than the second number.

12. The method according to claim 2, wherein the first PUCCH resource of the first format has at least four symbols, and wherein the second PUCCH resource of the second format has one or two symbols.
11. The method according to claim 1, wherein the first PUCCH resource of the first format has at least four symbols, and wherein the second PUCCH resource of the second format has one or two symbols.
13. The method according to claim 2, wherein the communication device includes a device configured to operate in a self-driving vehicle.
12. The method according to claim 1, wherein the communication device includes a device configured to operate in a self-driving vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413